The plaintiff in error was convicted in the county court of Okfuskee county for the crime of unlawfully selling intoxicating liquor, and was on the 19th day of February, 1909, sentenced to pay a fine of $300 and stand committed to the county jail for a term of four months, and, failing to pay said fine, to be further confined in the county jail until said fine is satisfied in proportion to one day imprisonment for every $2 of the fine. From such judgment and sentence an appeal was attempted to be taken by filing in this court on April 21, 1909, a petition in error, with transcript attached. On March 19, 1910, on behalf of the state, there was filed a motion to dismiss the appeal for the reason that "no notices of appeal have ever been served and filed as provided and required by section 6949, Snyder's Statutes." In order to give this court jurisdiction, the notices prescribed by the statute must be served upon the clerk of the court and the prosecuting attorney, and proof of the service of such notices must be filed with the record in this court within the time within which an appeal may be taken. That was not done in this case. The motion to dismiss the appeal must therefore be sustained. It is therefore ordered that the purported appeal be and the same is hereby dismissed, and the cause remanded to the county court of Okfuskee county, with direction to enforce the judgment and sentence.